 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    CERRON T. DEJOHNETTE,                            1:17-cv-00696 DAD-JLT (PC)

12                       Plaintiff,                    FINDINGS AND RECOMMENDATIONS
                                                       TO DISMISS ACTION FOR FAILURE TO
13            v.                                       PROSECUTE AND FAILURE TO
                                                       COMPLY WITH A COURT ORDER
14    O. GONZALEZ, et al,
                                                       (Doc. 30)
15                       Defendants.
                                                       FOURTEEN-DAY DEADLINE
16

17          On April 18, 2018, defendants filed a motion for summary judgment for failure to exhaust
18   administrative remedies. Following plaintiff’s repeated failure to file an opposition, the Court
19   issued findings and recommendations to dismiss this action for failure to prosecute and failure to
20   comply with a court order. (Doc. 30.) Although plaintiff failed to file timely objections, two
21   recent notices of change of address filed by him suggested that he did not receive recent court
22   orders, and therefore the Court withdrew the findings and recommendations and granted plaintiff
23   additional time to file an opposition. Plaintiff has again failed to file an opposition or otherwise
24   respond to the Court.
25          “Failure to follow a district court’s local rules is a proper ground for dismissal.” Ghazali
26   v. Moran, 46 F.3d 52, 53 (9th Cir. 1995). Pro se litigants are bound by the rules of procedure,
27   even though pleadings are liberally construed in their favor. King v. Atiyeh, 814 F.2d 565, 567
28
                                                        1
     (9th Cir. 1987); Jacobsen v. Filler, 790 F.2d 1362, 1364-65 (9th Cir.1986).
 1
             In determining to recommend that this action be dismissed, the court has considered the
 2
     five factors set forth in Ghazali, 46 F.3d at 53. Plaintiff’s failure to comply with the Local Rules
 3
     has impeded the expeditious resolution of the instant litigation and has burdened the court’s
 4
     docket, consuming scarce judicial resources in addressing litigation which plaintiff demonstrates
 5
     no intention to pursue. Although public policy favors disposition of cases on their merits,
 6
     plaintiff’s failure to oppose the pending motion has precluded the court from doing so. In
 7
     addition, defendants are prejudiced by the inability to reply to opposition. Finally, the court has
 8
     repeatedly advised plaintiff of the requirements under the Local Rules and granted ample
 9
     additional time to oppose the pending motion, all to no avail. The court finds no suitable
10
     alternative to dismissal of this action.
11
             Accordingly, the Court RECOMMENDS that this action be dismissed pursuant to
12
     Federal Rule of Civil Procedure 41(b).
13
             These findings and recommendations are submitted to the United States District Judge
14
     assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
15
     after being served with these findings and recommendations, any party may file written
16
     objections with the court and serve a copy on all parties. Such a document should be captioned
17
     “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
18
     objections shall be filed and served within fourteen days after service of the objections. The
19
     parties are advised that failure to file objections within the specified time may waive the right to
20
     appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
21

22
     IT IS SO ORDERED.
23
         Dated:     February 14, 2019                           /s/ Jennifer L. Thurston
24                                                      UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                        2
